      Case: 1:20-cv-00956 Document #: 15 Filed: 04/30/20 Page 1 of 1 PageID #:62




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RK Management Consultants, Inc.,             )
                                             )
              Plaintiff,                     )
                                             )
vs.                                          )            Case No. 20 C 956
                                             )            Judge Andrea Wood
WaveStrong, Inc.                             )
                                             )
              Defendant.                     )


           NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff RK

Management Consultants, Inc. hereby voluntarily dismisses this action without prejudice.



Dated: April 30, 2020                       Respectfully submitted,
                                                    RK Management Consultants, Inc.
                                                    By:     /s/ Michael S. Shapiro
                                                             One of its attorneys

Michael S. Shapiro (No. 6279776)
Michael P. Tomlinson (No. 6279930)
TOMLINSON & SHAPIRO, P.C.
8501 W. Higgins Road, Ste. 420
Chicago, IL 60631
Phone: (312) 715-8770
Fax: (866) 625-7089
Email: mss@tomlinsonshapiro.com
       mpt@tomlinsonshapiro.com
